GIERKE, Judge
(concurring):
I write separately for two purposes. First, I wish to disassociate myself from the implication in United States v. Bickel, 30 MJ 277 (CMA 1990), that a previously established and announced policy is a prerequisite for a valid inspection under Mil.R.Evid. 313, Manual for Courts-Martial, United States, 1984. While a previously established and announced policy is good evidence of a valid inspection, I am not ready to hold that it is required.
Secondly, I write to explain why I am joining the majority in this case after joining the majority in United States v. Taylor, 41 MJ 168 (CMA 1994), which reached an opposite result. In Taylor the commander’s sub*187ordinates withheld information from him. I was unwilling to attribute the knowledge and motives of subordinates to the commander. In the case before us the first sergeant discussed his compilation of the list with his commander. The first sergeant testified that he informed the commander “of everything I had done.” The commander examined the list of potential test subjects and consulted with the first sergeant about names to be removed because of the limited number of urinalysis bottles available. The commander in this case was well aware of the first sergeant’s activities and participated in them. Accordingly, I concur in the majority’s holding that there was not a valid inspection under Mil.R.Evid. 313.